DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application claims the benefit of 62/735,498 filed 09/24/2018.


Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 02/01/2021.

Response to Arguments
The cancellation of claims 4 and 14 is noted.
Applicant’s arguments, see pages 7-9 of Applicant’s Remarks, filed 02/01/21, with respect to the 35 USC 112 rejection of claim 9 have been fully considered and are persuasive.  The 35 USC 112 rejection of claim 9 has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 7-9 of Applicant’s Remarks, filed 02/01/21, with respect to the 35 USC 103 rejection of claims 1-3, 7-13 and 15-20 have been fully considered and are persuasive.  The 35 USC 103 rejection of these claims has been withdrawn since amendments overcome the previous prior art rejection.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-3, 7-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claim 1, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of a vehicle shifter comprising rotary shifter handle, a display including a polarizing layer incorporating a plurality of LCD segments aligning with shifter positions, a harness extending from a printed circuit board including at least one wire for powering illuminating components and a ribbon cable incorporating circuits connected to said LCD segments causing a selected LCD segment to be energized based upon shifter position in combination with the particular interconnections and formations of the claimed vehicle shifter.
In reference to claim 18, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of a vehicle shifter assembly comprising a rotary shifter handle, a plurality of LED illuminating components, a display including a polarizing layer incorporating a plurality of LCD segments, a harness separately connecting a printed circuit board with each of said LED illuminating components and said LCD segments, the harness including at least one wire and a ribbon cable incorporating circuits which communicate with each of said LCD 
In reference to claims 2-3, 7-13, 15-17 and 19-20, these claims depend upon allowable claims 1 and 18 respectively and are therefore also deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kerber et al. (U.S. Publication 2007/0101819)
Kerber et al. discloses a gearshift system for a vehicle including a turn ring and indicator.
Battlogg (U.S. Patent 10,808,773)
Battlogg discloses a haptic operating device with a rotating unit for selecting items of a displayed menu.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/10/21